

117 HR 3424 IH: Global Pandemic Prevention and Biosecurity Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3424IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Meng (for herself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a global zoonotic disease task force, and for other purposes.1.Short titleThis Act may be cited as the Global Pandemic Prevention and Biosecurity Act.2.Statement of policyIt shall be the policy of the United States Government to—(1)support improved community health, forest management, sustainable agriculture, and safety of livestock production in developing countries;(2)support the availability of scalable and sustainable alternative animal and plant-sourced protein for local communities, where appropriate, in order to minimize human reliance on the trade in live wildlife and raw or unprocessed wildlife parts and derivatives;(3)support foreign governments to—(A)transition from the sale of such wildlife for human consumption in markets and restaurants to alternate protein and nutritional sources;(B)prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives that risks contributing to zoonotic spillover events between animals and humans, not to include commercial trade in—(i)fish;(ii)invertebrates;(iii)amphibians;(iv)reptiles; or(v)the meat of game species—(I)traded in markets in countries with effective implementation and enforcement of scientifically based, nationally implemented policies and legislation for processing, transport, trade, marketing; and(II)sold after being slaughtered and processed under sanitary conditions; and(C)establish and effectively manage protected and conserved areas, including in tropical landscapes, and including indigenous and community-conserved areas;(4)encourage development projects that do not contribute to the destruction, fragmentation or degradation of forests or loss of biodiversity; and(5)respect the rights and needs of indigenous people and local communities dependent on such wildlife for nutritional needs and food security.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations in the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations in the Senate.(3)Commercial wildlife tradeThe term commercial wildlife trade means trade in wildlife for the purpose of obtaining economic benefit, whether in cash or otherwise, that is directed toward sale, resale, exchange, or any other form of economic use or benefit.(4)Human consumptionThe term human consumption means specific use for human food or medicine.(5)Live wildlife marketThe term live wildlife market means a commercial market that sells, processes, or slaughters live or fresh wildlife for human consumption in markets or restaurants, irrespective of whether such wildlife originated in the wild or in a captive situation.(6)One HealthThe term One Health means a collaborative, multisectoral, and trans-disciplinary approach achieving optimal health outcomes that recognizes the interconnection between—(A)people, wildlife, and plants; and(B)the environment shared by such people, wildlife, and plants.(7)OutbreakThe term outbreak means the occurrence of disease cases in excess of normal expectancy.(8)Public health emergencyThe term public health emergency means the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.(9)Spillover eventThe term spillover event means the transmission of a pathogen from one species to another.(10)Task ForceThe term Task Force means the Global Zoonotic Disease Task Force established under section 6(a).(11)USAIDThe term USAID means the United States Agency for International Development.(12)Zoonotic diseaseThe term zoonotic disease means any disease that is naturally transmissible between animals and humans.4.FindingsCongress makes the following findings:(1)The majority of recent emerging infectious diseases have originated in wildlife.(2)There is a rise in the frequency of zoonotic spillover events and outbreaks of such diseases.(3)This rise in such spillover events and outbreaks relates to the increased interaction between humans and wildlife.(4)There is a progressive and increasing rise in interaction between human populations and wildlife related to deforestation, habitat degradation, and expansion of human activity into the habitat of such wildlife.(5)The increase in such interactions due to these factors, particularly in forested regions of tropical countries where there is high mammalian diversity, is a serious risk factor for spillover events.(6)A serious risk factor for spillover events also relates to the collection, production, commercial trade, and sale for human consumption of wildlife that may transmit to zoonotic pathogens to humans that may then replicate and be transmitted within the human population.(7)Such a risk factor is increased if it involves wildlife that—(A)does not ordinarily interact with humans; or(B)lives under a stressful condition, as such condition exacerbates the shedding of zoonotic pathogens.(8)Markets for such wildlife to be sold for human consumption are found in many countries.(9)In some communities, such wildlife may be the only accessible source of high quality nutrition.(10)The public health emergency has resulted in—(A)trillions of dollars in economic damage to the United States; and(B)the deaths of hundreds of thousands of American citizens.5.United States policy toward assisting countries in preventing zoonotic spillover eventsThe Secretary of State and Administrator of the United States Agency for International Development, in consultation with the Director of the United States Fish and Wildlife Service, the Secretary of Agriculture, and the leadership of other relevant agencies, shall coordinate, engage, and work with governments, multilateral entities, intergovernmental organizations, international partners, and non-governmental organizations to—(1)prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives for human consumption that risks contributing to zoonotic spillover, placing a priority focus on tropical countries or countries with significant markets for live wildlife for human consumption, which includes such wildlife trade activities as—(A)high volume commercial trade and associated markets;(B)trade in and across well connected urban centers; (C)trade for luxury consumption or where there is no dietary necessity by—(i)working through existing treaties, conventions, and agreements to develop a new protocol, or to amend existing protocols or agreements; and(ii)expanding combating wildlife trafficking programs to support enforcement of the closure of such markets and new illegal markets in response to closures, and the prevention of such trade, including—(I)providing assistance to improve law enforcement;(II)detecting and deterring the illegal import, transit, sale and export of wildlife;(III)strengthening such programs to assist countries through legal reform;(IV)improving information sharing and enhancing capabilities of participating foreign governments;(V)supporting efforts to change behavior and reduce demand for such wildlife products; and(VI)leveraging United States private sector technologies and expertise to scale and enhance enforcement responses to detect and prevent such trade;(D)leveraging strong United States bilateral relationships to support new and existing inter-ministerial collaborations or task forces that can serve as regional One Health models; or(E)building local agricultural capacity by leveraging expertise from the Department of Agriculture, U.S. Fish and Wildlife, and institutions of higher education with agricultural expertise;(2)prevent the degradation and fragmentation of forests and other intact ecosystems, particularly in tropical countries, to minimize interactions between wildlife and human and livestock populations that could contribute to spillover events and zoonotic disease transmission, including by providing assistance or supporting policies to—(A)conserve, protect, and restore the integrity of such ecosystems;(B)support the rights of indigenous peoples and local communities and their abilities to continue their effective stewardships of their traditional lands and territories;(C)support the establishment and effective management of protected areas, prioritizing highly intact areas; and(D)prevent activities that result in the destruction, degradation, fragmentation, or conversion of intact forests and other intact ecosystems and biodiversity strongholds, including by governments, private sector entities, and multilateral development financial institutions;(3)offer alternative livelihood and worker training programs and enterprise development to wildlife traders, wildlife breeders, and local communities whose members are engaged in the commercial wildlife trade for human consumption;(4)work with indigenous peoples and local communities to—(A)ensure that their rights are respected and their authority to exercise such rights is protected;(B)provide education and awareness on animal handling, sanitation, and disease transmission, as well as sustainable wildlife management and support to develop village-level alternative sources of protein and nutrition;(C)reduce the risk of zoonotic spillover while ensuring food security and access to healthy diets; and(D)improve farming practices to reduce the risk of zoonotic spillover to livestock;(5)strengthen global capacity for detection of zoonotic diseases with pandemic potential; and(6)support the development of One Health systems at the community level.6.Global zoonotic disease task force(a)EstablishmentThere is established a task force to be known as the Global Zoonotic Disease Task Force.(b)Duties of task forceThe duties of the Task Force shall be to—(1)ensure an integrated approach across the Federal Government and globally to the prevention of, early detection of, preparedness for, and response to zoonotic spillover and the outbreak and transmission of zoonotic diseases that may pose a threat to global health security;(2)not later than one year after the date of the enactment of this Act, develop and publish, on a publicly accessible website, a plan for global biosecurity and zoonotic disease prevention and response that leverages expertise in public health, wildlife health, livestock veterinary health, sustainable forest management, community-based conservation, rural food security, and indigenous rights to coordinate zoonotic disease surveillance internationally, including support for One Health institutions around the world that can prevent and provide early detection of zoonotic outbreaks; and(3)expanding the scope of the implementation of the White House’s Global Health Security Strategy to more robustly support the prevention of zoonotic spillover and respond to zoonotic disease investigations and outbreaks by establishing a 10-year strategy with specific Federal Government international goals, priorities, and timelines for action, including to—(A)recommend policy actions and mechanisms in developing countries to reduce the risk of zoonotic spillover and zoonotic disease emergence and transmission, including in support of the activities described in section 5;(B)identify new mandates, authorities, and incentives needed to strengthen the global zoonotic disease plan under paragraph (2); and(C)prioritize engagement in programs that target tropical countries and regions experiencing high rates of deforestation, forest degradation, and land conversion, and countries with significant markets for live wildlife for human consumption.(c)Membership(1)In generalThe members of the Task Force established pursuant to subsection (a) shall be composed of representatives from each of the following agencies:(A)One permanent Chairperson at the level of Deputy Assistant Secretary or above from the following agencies, to rotate every two years in an order to be determined by the Administrator:(i)The Animal and Plant Health Inspection Service of the Department of Agriculture.(ii)The Department of Health and Human Services or the Centers for Disease Control and Prevention.(iii)The Department of the Interior or the United States Fish and Wildlife Service.(iv)The Department of State or USAID.(v)The National Security Council.(B)At least 13 additional members, with at least one from each of the following agencies:(i)The Centers for Disease Control and Prevention.(ii)The Department of Agriculture.(iii)The Department of Defense.(iv)The Department of State.(v)The Environmental Protection Agency.(vi)The National Science Foundation.(vii)The National Institutes of Health.(viii)The National Institute of Standards and Technology.(ix)The Office of Science and Technology Policy.(x)The United States Agency for International Development.(xi)The United States Fish and Wildlife Service.(xii)U.S. Customs and Border Protection.(xiii)U.S. Immigration and Customs Enforcement.(2)Timing of appointmentsAppointments to the Task Force shall be made not later than 30 days after the date of the enactment of this Act.(3)Terms(A)In generalEach member of the Task Force shall be appointed for a term of two years.(B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(d)Meeting(1)Initial meetingThe Task Force shall hold its initial meeting not later than 45 days after the final appointment of all members under subsection (b)(2).(2)Meetings(A)In generalThe Task Force shall meet at the call of the Chairperson.(B)QuorumEight members of the Task Force shall constitute a quorum, but a lesser number may hold hearings.(e)Compensation(1)Prohibition of compensationExcept as provided in paragraph (2), members of the Task Force may not receive additional pay, allowances, benefits by reason of their service on the Task Force.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(f)Reports(1)Report to Task ForceNot later than 6 months after the enactment of this act and annually thereafter, the Federal agencies listed in subsection (b), shall submit a report to the Task Force containing a detailed statement with respect to the results of any programming within their agencies that addresses the goals of zoonotic spillover and disease prevention.(2)Report to CongressNot later than 12 months after the date of the enactment of this Act and annually thereafter, the Task Force shall submit to the appropriate congressional committees and the National Security Advisor a report containing a detailed statement of the recommendations of the Council pursuant to subsection (b).(g)FACASection 14(a)(2)(B) of the Federal Advisory Committee Act shall not apply to the Task Force. The Task Force is authorized for seven years beginning on the date of the enactment of this Act, and up to an additional two years at the discretion of the Task Force Chairperson.7.Preventing outbreaks of zoonotic diseases(a)Integrated zoonotic diseases programThere is authorized an integrated zoonotic diseases program within the United States Agency for International Development’s global health security programs, led by the Administrator, in consultation with the Director for the Centers for Disease Control and Prevention and other relevant Federal agencies, to prevent spillover events, epidemics, and pandemics through the following activities:(1)Partnering with a consortium that possesses the following technical capabilities:(A)Institution with expertise in global wildlife health and zoonotic pathogen, animal care and management, combating wildlife trafficking, including community-based conservation, wildlife trade and trafficking, wildlife habitat protection, protected area management, and preventing deforestation and forest degradation.(B)Institutions of higher education with veterinary and public health expertise.(C)Institutions with public health expertise.(2)Implementing programs that aim to prevent zoonotic spillover and expand on the results of the USAID Emerging Pandemic Threat Outcomes program, including PREDICT and PREDICT–2, to prioritize the following activities:(A)Utilizing coordinated information and data sharing platforms, including information related to biosecurity threats, in ongoing and future research.(B)Conducting One Health zoonotic research at human-wildlife interfaces.(C)Conducting One Health research into known and novel zoonotic pathogen detection.(D)Conducting surveillance, including biosecurity surveillance, of priority and unknown zoonotic diseases and the transmission of such diseases.(E)Preventing spillover events of zoonotic diseases.(F)Investing in frontline diagnostic capability at points of contact.(G)Understanding global and national-level legal and illegal wildlife trade routes and value chains, and their impacts on biodiversity loss on human-wildlife interfaces.(H)Understanding the impacts of land-use change and conversion and biodiversity loss on human-wildlife interfaces and zoonotic spillover risk.(I)Supporting development of One Health capacity and systems at the community level including integrating activities to improve community health, promote sustainable management and conservation of forests, and ensure safety in livestock production and handling.(J)Utilizing existing One Health trained workforce in developing countries to identify high risk or reoccurring spillover event locations and concentrate capacity and functionality at such locations.(K)Continuing to train a One Health workforce in developing countries to prevent and respond to disease outbreaks in animals and humans, including training protected area managers in disease collection technology linked to existing data sharing platforms.(b)TerminationThe integrated zoonotic diseases program authorized under this section shall terminate on the date that is ten years after the date of the enactment of this Act.8.USAID multisectoral strategy for food security, global health, biodiversity conservation, and reducing demand for wildlife for human consumption(a)In generalThe Administrator shall develop, and publish on a publicly accessible website, a multisectoral strategy for food security, global health, and biodiversity protection and shall include information about zoonotic disease surveillance in the reports required by section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020.(b)Multisectoral strategyThe Administrator of the United States Agency for International Development (USAID), through sectoral and regional bureaus, shall develop a multisectoral strategy to integrate and mitigate risks of zoonotic disease emergence and spread, food insecurity, biodiversity conservation, and wildlife and habitat destruction. The strategy shall include participation of the following:(1)The Bureau for Africa.(2)The Bureau for Asia.(3)The Bureau for Economic Growth, Education, and Environment.(4)The Bureau for Global Health.(5)The Bureau for Latin America and the Caribbean.(6)The Bureau for Resiliency, and Food Security.(7)The Democracy, Conflict, and Humanitarian Assistance Bureau.(c)ContentsThe USAID multisectoral strategy developed pursuant to subsection (a) shall include—(1)a statement of the United States intention to facilitate international cooperation to prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives for human consumption, that risk contributing to zoonotic spillover and to prevent the degradation and fragmentation of forests and other intact ecosystems in tropical countries while ensuring full consideration to the needs and rights of Indigenous Peoples and local communities that depend on wildlife for their food security;(2)programs supporting integrated One Health activities to improve community health, promote the sustainable management, conservation, and restoration of forests, and ensure safety in livestock production and handling;(3)programs and objectives to change wildlife consumers’ behavior, attitudes and consumption of wildlife that risks contributing to zoonotic spillover;(4)programs to increase supplies of sustainably and locally produced alternative animal and plant-based sources of protein and nutrition;(5)programs to protect, maintain and restore ecosystem integrity;(6)programs to ensure that countries are sufficiently prepared to detect, report, and respond to zoonotic disease spillover events;(7)programs to prevent, prepare for, detect, report, and respond to zoonotic disease spillover events; and(8)the identification of Landscape Leaders residing in-country who will coordinate strategic implementation, the overseeing of Conservation Corps volunteers, and coordination with donors and award recipients throughout the term of the project.9.Implementation of multisectoral strategy(a)ImplementationThe USAID multisectoral strategy under section 8 shall be implemented—(1)through USAID bilateral programs through missions and embassies and will account for half of the portfolio; and(2)through demonstration projects that meet the requirements of subsection (b) and account for half of the portfolio.(b)Demonstration projects(1)PurposeThe purpose of demonstration projects under subsection (a) shall be to—(A)pilot the implementation of the USAID multisectoral strategy by leveraging the international commitments of the donor community;(B)prevent pandemics and reduce demand for fresh and live wildlife source foods as a way to stop spillover;(C)establish and increase availability of and access to sustainably and locally produced animal and plant-based sources of protein and nutrition to provide an alternative to the growing wild meat demand in urban, suburban, and exurban communities; and(D)realize the greatest impact in low capacity forested countries with susceptibility to zoonotic spillover and spread that can lead to a pandemic.(2)Demonstration project country plans(A)In generalUSAID shall lead a collaborative effort in coordination with the Department of State, embassies of the United States, and the International Development Finance Corporation to consult with in-country stakeholder and participants in key forested countries to develop a plan that reflects the local needs and identifies measures of nutrition, yield gap analysis, global health safeguards, forest and biodiversity protection, bushmeat demand reduction and consumer behavior change, and market development progress, within 90 days of completion of the multisectoral strategy.(B)Eligible projectsEligible demonstration projects shall include small holder backyard production of animal source foods including poultry, fish, guinea pigs, and insects.(C)Stakeholders and participantsStakeholder and participants in the development of the multisectoral country plans shall include but are not limited to—(i)recipient countries;(ii)donors governments;(iii)multilaterals institutions;(iv)conservation organizations;(v)One Health institutions;(vi)agricultural extension services;(vii)domestic and international institutions of higher education;(viii)food security experts;(ix)United States grain and animal protein production experts;(x)social marketing and behavioral change experts; and(xi)financial institutions and micro-enterprise experts.(3)Change in livelihoodsMultisectoral country plans shall include programs to re-train individuals no longer engaged in supplying wildlife markets in fundamental components of commercial animal source food production, including agriculture extension, veterinary care, sales and marketing, supply chains, transportation, livestock feed production, micro-enterprise, and market analysis.(4)Location of demonstration projectsCollaboration between United States Government assistance and other donor investments shall occur in five demonstration projects, which shall be in Africa, Asia, and Latin America.(5)TimingFive demonstration projects shall be selected and each shall be tested over four years after the date of the enactment of this Act.(c)Reporting(1)Agency reportThe Administrator shall annually submit to the global zoonotic disease task force established pursuant to section 6, the President, and the appropriate congressional committees a report regarding the progress achieved and challenges concerning the development of a multisectoral strategy for food security, global health, biodiversity, and reducing demand for wildlife for human consumption required under this section. Data included in each such report shall be disaggregated by country, and shall include recommendations to resolve, mitigate, or otherwise address such challenges. Each such report shall, to the extent possible, be made publicly available.(2)Report to CongressThe Administrator shall submit a strategy within one year of the enactment of this Act outlining the implementation of the country plans and identifying demonstration sites and criteria for pilot programs. Four years after the enactment, the Administrator shall submit a reassessment of the strategy to Congress, as well as a recommendation as to whether and how to expand these programs globally.10.Establishment of conservation corps(a)In generalThe Administrator shall establish a Conservation Corps to provide Americans eligible for service abroad, under conditions of hardship if necessary, to deliver technical and strategic assistance to in-country leaders of demonstration projects, stakeholders, and donors implementing and financing the multisectoral strategy under section 8 to reduce demand for wildlife for human consumption through food security, global health, and biodiversity and related demonstration projects.(b)Persons eligible To serve as volunteersThe Administrator may enroll in the Conservation Corps for service abroad qualified citizens and nationals for short terms of service at the discretion of the Administrator.(c)ResponsibilitiesThe Conservation Corps volunteers shall be responsible for—(1)providing training to agricultural producers to encourage participants to share and pass on to other agricultural producers in the home communities of the participants the information and skills obtained from the training under this section;(2)identifying areas for the extension of additional technical resources through farmer-to-farmer exchanges; and(3)conducting assessments of individual projects and bilateral strategies and recommend knowledge management strategies toward building programs to scale and strengthening projects.